UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 97-532



In Re:   CHARLES RAY FRAZIER,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-96-11-2-V)


Submitted:   August 4, 1998            Decided:   September 22, 1998


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Ray Frazier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Ray Frazier petitions the court for a writ of mandamus

seeking to compel the district court to rule on his motion filed

under 28 U.S.C. § 2255 (now codified at 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998)). Because the district court has now ruled on

Frazier’s § 2255 motion, by order filed June 30, 1998, we deny the

petition. We rescind the court’s prior order filed July 22, 1998,

inviting the district court to respond to the mandamus petition. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2